Citation Nr: 9935859	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-09 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for loss of vision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from December 1944 to October 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  The case is before the Board for the 
second time, having been previously remanded in October 1999 
for additional evidentiary development.


REMAND

The Board's October 1999 remand directed the RO to 
readjudicate the veteran's claim in light of additional 
evidence submitted by the veteran subsequent to the January 
1999 travel board hearing before the undersigned Member of 
the Board.  Preliminary review of the record reveals that the 
RO has not complied with this directive.  The Board's October 
1999 remand conferred on the veteran the right to compliance 
with the remand orders, as a matter of law.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

The Board notes that while this case was remanded to the RO, 
the veteran submitted additional information in support of 
his claim with a written statement that waived his "right to 
have this evidence considered by the VA Regional Office."  
However, this waiver applied only to the additional evidence 
submitted in November 1999, and there is nothing in the 
statement that may be construed as a waiver of RO 
consideration of the previously received evidence.  See 
38 C.F.R. § 20.1304(c) (1999).  

Therefore, this case is REMANDED again for the following 
action:

The RO should readjudicate the claim for 
service connection for loss of vision in 
light of the evidence submitted by the 
veteran subsequent to the January 1999 
travel board hearing.  If the appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case which 
addresses this evidence, and be afforded 
a reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




